DETAILED ACTION
This office action is in response to applicant’s amendments filed on 06/24/2021.
Currently claims 1-7, 10-11 and 13-14 are pending in the application.
Allowable Subject Matter
In light of applicant’s amendments filed on 06/24/2021,
Claims 1-7, 10-11 and 13-14 are allowed. 
The following is the examiner’s statement of reasons of allowance.
Amended independent claim 1 is allowable because the closest prior art US Patent Pub # US 2012/0267619 A1 to Yamada teaches, an organic electroluminescent display substrate comprising an organic electroluminescent device (10/30/20; Fig. 1; [0085]; i.e. anode/charge transport layer/cathode), which comprises an anode (10; Fig. 1; [0085]; i.e. anode), a cathode (20; Fig. 1; [0085]; i.e. cathode), and 
a light emitting layer (33; Fig. 1; [0086]; i.e. light emitting region) between the anode (10) and the cathode (20), 

    PNG
    media_image1.png
    407
    473
    media_image1.png
    Greyscale


Note: Yamada teaches in para. [0099] that the material having a hole transporting capability has a property of transporting holes, a property of injecting holes, and a property of blocking electrons, regardless of whether the material is organic or inorganic.
Yamada further teaches, the light emission occurs in light emitting layer 33 (Fig. 2; [0109]), and with this emitted light energy, it is obvious that the electrons of the highest occupied molecular orbit (HOMO level designated at the bottom of Fig. 2 at region 32; [0109], [0118]) of the P-type doping material (32) are capable of being excited to the lowest unoccupied molecular orbit (LUMO level designated at the top of Fig. 2 at region 32; [0109]) of the P-type doping material (32). Subsequently, after the electrons move from HOMO orbit of layer 32, it is also capable of causing an electron transfer reaction from the HOMO orbit of the hole transport 

    PNG
    media_image2.png
    465
    671
    media_image2.png
    Greyscale

As such, the functional description of ‘electrons of the highest occupied molecular orbit of the P-type doping material are excitable to the lowest unoccupied molecular orbit of the P-type doping material under the excitation of light to cause an electron transfer reaction from the highest occupied molecular orbit of the hole transport material to the highest occupied molecular orbit of the P-type doping material to occur’, does not define a structural aspect of the claimed invention. The organic electroluminescent device in Yamada is capable of causing an electron transfer reaction from the highest occupied molecular orbit (HOMO) of the hole transport material to the highest occupied molecular orbit (HOMO) of the P-type doping material to occur. Thus the above limitation recite a desired result and does not provide for ascertainable structural limitations; as such, the examiner notes that since claims are the disclosure of the applicant’s invention for which protection is sought, therefore, this result is intrinsic to the claimed device. Thus ‘the excitation of electrons from HOMO level of P-type doping material to LUMO level of P-type doping material, causes an electron transfer reaction from the highest occupied molecular orbit (HOMO) of the hole transport material to the highest occupied molecular orbit of the P-type doping material to occur’ is considered taught by the prior art Yamada. See MPEP 2114 (I). In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1432. See also Bettcher Industries, Inc. v. Bunzl USA, Inc., 661 F.3d 629, 639-40,100 USPQ2d 1433, 1440 (Fed. Cir. 2011). 
Furthermore, US Patent Pub # US 2015/0249115 A1 to Chen teaches, the organic electroluminescent display substrate, comprising a red sub-pixel (107; Fig. 2; [0040]; i.e. red sub-pixel), a green sub-pixel (108; Fig. 2; [0040]; i.e. green sub-pixel) and a blue sub-pixel (109; Fig. 2; [0040]; i.e. blue sub-pixel), each of the red sub-pixel (107), the green sub-pixel (108) and the blue sub-pixel (109) corresponds to one organic electroluminescent device (106; Fig. 2; [0040]; i.e. organic electroluminescent device);
wherein light emitted from the light-emitting layer in the organic electroluminescent device has a same color as the sub-pixel ([0035]),

    PNG
    media_image3.png
    547
    528
    media_image3.png
    Greyscale

However, neither Yamada nor any cited prior art, appear to explicitly disclose, in context, the P-type doping material of the hole transport layer in the organic electroluminescent device corresponding to each of the blue sub-pixel and the red sub-pixel is chlorophyll, and the P-type doping material of the hole transport layer in the organic electroluminescent device corresponding to the green sub-pixel is fluoroboron dipyrrole;
Specifically, the aforementioned ‘the P-type doping material of the hole transport layer in the organic electroluminescent device corresponding to each of the blue sub-pixel and the red sub-pixel is chlorophyll, and the P-type doping material of the hole transport layer in the organic electroluminescent device corresponding to the green sub-pixel is fluoroboron dipyrrole,’ is material to the inventive concept of the 
Amended independent claim 10 is allowable because the closest prior art US Patent Pub # US 2012/0267619 A1 to Yamada teaches, an organic electroluminescent display apparatus, comprising an organic electroluminescent display substrate comprising an organic electroluminescent device (10/30/20; Fig. 1; [0085]; i.e. anode/charge transport layer/cathode), which comprises an anode (10; Fig. 1; [0085]; i.e. anode), a cathode (20; Fig. 1; [0085]; i.e. cathode), and 
a light emitting layer (33; Fig. 1; [0086]; i.e. light emitting region) between the anode (10) and the cathode (20), 

    PNG
    media_image1.png
    407
    473
    media_image1.png
    Greyscale

the organic electroluminescent device (10/30/20) further comprises a hole transport layer (31 and 32; Fig. 1; [0090]; i.e. hole injection 
Note: Yamada teaches in para. [0099] that the material having a hole transporting capability has a property of transporting holes, a property of injecting holes, and a property of blocking electrons, regardless of whether the material is organic or inorganic.
Yamada further teaches, the light emission occurs in light emitting layer 33 (Fig. 2; [0109]), and with this emitted light energy, it is obvious that the electrons of the highest occupied molecular orbit (HOMO level designated at the bottom of Fig. 2 at region 32; [0109], [0118]) of the P-type doping material (32) are capable of being excited to the lowest unoccupied molecular orbit (LUMO level designated at the top of Fig. 2 at region 32; [0109]) of the P-type doping material (32). Subsequently, after the electrons move from HOMO orbit of layer 32, it is also capable of causing an electron transfer reaction from the HOMO orbit of the hole transport material 31 to the HOMO orbit of the P-type doping material 32 to occur. 

    PNG
    media_image2.png
    465
    671
    media_image2.png
    Greyscale

As such, the functional description of ‘electrons of the highest occupied molecular orbit of the P-type doping material are excitable to the lowest unoccupied molecular orbit of the P-type doping material under the excitation of light to cause an electron transfer reaction from the highest occupied molecular orbit of the hole transport material to the highest occupied molecular orbit of the P-type doping material to occur’, does not define a structural aspect of the claimed invention. The organic electroluminescent device in Yamada is capable of causing an electron transfer reaction from the highest occupied molecular orbit (HOMO) of the hole transport material to the highest occupied molecular orbit (HOMO) of the P-type doping material to occur. Thus the above limitation recite a desired result and does not provide for ascertainable structural limitations; the excitation of electrons from HOMO level of P-type doping material to LUMO level of P-type doping material, causes an electron transfer reaction from the highest occupied molecular orbit (HOMO) of the hole transport material to the highest occupied molecular orbit of the P-type doping material to occur’ is considered taught by the prior art Yamada. See MPEP 2114 (I). In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1432. See also Bettcher Industries, Inc. v. Bunzl USA, Inc., 661 F.3d 629, 639-40,100 USPQ2d 1433, 1440 (Fed. Cir. 2011). 
Furthermore, US Patent Pub # US 2015/0249115 A1 to Chen teaches, the organic electroluminescent display substrate, comprising a red sub-pixel (107; Fig. 2; [0040]; i.e. red sub-pixel), a green sub-pixel (108; Fig. 2; [0040]; i.e. green sub-pixel) and a blue sub-pixel (109; Fig. 2; [0040]; i.e. blue sub-pixel), each of the red sub-pixel (107), the green sub-pixel (108) and the blue sub-pixel (109) corresponds to one organic electroluminescent device (106; Fig. 2; [0040]; i.e. organic electroluminescent device);
wherein light emitted from the light-emitting layer in the organic electroluminescent device has a same color as the sub-pixel ([0035]),

    PNG
    media_image3.png
    547
    528
    media_image3.png
    Greyscale

However, neither Yamada nor any cited prior art, appear to explicitly disclose, in context, the P-type doping material of the hole transport layer in the organic electroluminescent device corresponding to each of the blue sub-pixel and the red sub-pixel is chlorophyll, and the P-type doping material of the hole transport layer in the organic electroluminescent device corresponding to the green sub-pixel is fluoroboron dipyrrole;
Specifically, the aforementioned ‘the P-type doping material of the hole transport layer in the organic electroluminescent device corresponding to each of the blue sub-pixel and the red sub-pixel is chlorophyll, and the P-type doping material of the hole transport layer in the organic electroluminescent device corresponding to the green sub-pixel is fluoroboron dipyrrole,’ is material to the inventive concept of the 
Amended independent claim 11 is allowable because the closest prior art US Patent Pub # US 2012/0267619 A1 to Yamada teaches, a manufacturing method of an organic electroluminescent device (10/30/20; Fig. 1; [0085]; i.e. anode/charge transport layer/cathode), comprising: 
forming an anode (10; Fig. 1; [0085]; i.e. anode), a cathode (20; Fig. 1; [0085]; i.e. cathode), and 
a light emitting layer (33; Fig. 1; [0086]; i.e. light emitting region) between the anode (10) and the cathode (20), and 

    PNG
    media_image1.png
    407
    473
    media_image1.png
    Greyscale

forming a hole transport layer (31 and 32; Fig. 1; [0090]; i.e. hole injection transport region and electron blocking region) between the anode (10) and the light emitting layer (33) by using a hole transport 
Yamada further teaches, the light emission occurs in light emitting layer 33 (Fig. 2; [0109]) and with this emitted light energy, it is obvious that the electrons of the highest occupied molecular orbit (HOMO level designated at the bottom of Fig. 2 at region 32; [0109], [0118]) of the P-type doping material (32) are capable of being excited to the lowest unoccupied molecular orbit (LUMO level designated at the top of Fig. 2 at region 32; [0109]) of the P-type doping material (32). Subsequently, after the electrons move from HOMO orbit of layer 32, it is also capable of causing an electron transfer reaction from the HOMO orbit of the hole transport material 31 to the HOMO orbit of the P-type doping material 32 to occur. These events would happen according to the properties of the materials used in the electroluminescent device with the excitation of light energy. 

    PNG
    media_image2.png
    465
    671
    media_image2.png
    Greyscale

Thus ‘the excitation of electrons from HOMO level of P-type doping material to LUMO level of P-type doping material, causes an electron transfer reaction from the highest occupied molecular orbit (HOMO) of the hole transport material to the highest occupied molecular orbit of the P-type doping material to occur’ is considered taught by the prior art Yamada. See MPEP 2114 (I). In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1432. See also Bettcher Industries, Inc. v. Bunzl USA, Inc., 661 F.3d 629, 639-40,100 USPQ2d 1433, 1440 (Fed. Cir. 2011). 
However, neither Yamada nor any cited prior art, appear to explicitly disclose, in context, wherein forming a hole transport layer between the anode and the light emitting layer 14using a hole transport material and a P-type doping material comprises: respectively placing the P-type doping material and the hole transport material in two thermal evaporation metal sources; respectively controlling evaporation rates of the P-type doping material and the hole transport material by respectively controlling 
Specifically, the aforementioned ‘wherein forming a hole transport layer between the anode and the light emitting layer 14using a hole transport material and a P-type doping material comprises: respectively placing the P-type doping material and the hole transport material in two thermal evaporation metal sources; respectively controlling evaporation rates of the P-type doping material and the hole transport material by respectively controlling temperatures of the two thermal evaporation metal sources; and performing a thermal evaporation process on the P-type doping material and the hole transport material in a vacuum environment and blending the P-type doping material and the hole transport material to obtain a mixture, and forming the hole transport layer with the mixture through a vacuum coating process,’ is material to the inventive concept of the application at hand to achieve an organic electroluminescent display (OLED) device with low power consumption, high color saturation, wide viewing angle, low thickness, and flexibility.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance".

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to S M SOHEL IMTIAZ whose telephone number is (408) 918-7566.  The examiner can normally be reached on 8AM-5PM, M-F, PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached at 571-272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S M SOHEL IMTIAZ/Examiner, Art Unit 2812                                                                                                                                                                                                        


07/01/2021

/CHARLES D GARBER/           Supervisory Patent Examiner, Art Unit 2812